UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-4524


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JACOB IVAN HILL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:06-cr-00118-FDW-CH-1)


Submitted:   January 17, 2013             Decided:   January 24, 2013


Before MOTZ, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D.   Baker  McIntyre,   III,  Charlotte, North   Carolina,  for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jacob Ivan Hill appeals the district court’s judgment

revoking his supervised release and sentencing him to twenty-

four months’ imprisonment.                       Hill’s attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that    there       are        no     meritorious                   grounds     for     appeal,     but

questioning whether the district court erred in finding that

Hill committed a Grade A violation.                                 Hill raises essentially the

same    contention        in    his        pro   se       supplemental          brief.        For   the

reasons that follow, we affirm.

             We     review           a     district             court’s       judgment        revoking

supervised release and imposing a term of imprisonment for abuse

of discretion.        United States v. Pregent, 190 F.3d 279, 282 (4th

Cir. 1999).       To revoke supervised release, a district court need

only find a violation of a condition of supervised release by a

preponderance of the evidence.                            18 U.S.C. § 3583(e)(3) (2006);

United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).

Because the standard of proof for a supervised release violation

is    less   than    that           required      for           a    criminal     conviction,       the

district     court    may           find    that          the       defendant     has    violated    a

condition of his supervised release based on its own finding of

new    criminal     conduct,          even       if       the       defendant    is     acquitted   on

criminal     charges       arising          from          the       same   conduct,      or    if   the

charges against him are dropped.                            United States v. Stephenson,

                                                      2
928 F.2d 728, 732 (6th Cir. 1991); see also United States v.

Jolibois,    294 F.3d 1110,       1114       (9th    Cir.    2002)    (violation       of

terms of supervised release is determined based on defendant’s

conduct and may be found whether defendant was ever convicted of

any particular offense).

            Hill argues that, at most, he was guilty of a Grade C

violation.     This contention is not persuasive in light of the

Government’s       evidence        of    Hill’s       conduct,      which     included       the

testimony of the investigating detective and video-recordings of

Hill’s assault on another man.                   The video-recordings depict Hill

and his associate, Naskahari Williams, violently assaulting the

victim; particularly, Hill punched the victim in the head and

restrained     the        victim        while       Williams       pistol     whipped       him.

Although the district court considered Hill’s claim that the

assault was precipitated by the victim’s threat to kill Hill and

Williams, it did not credit that testimony.                              Such a credibility

determination is not susceptible to appellate scrutiny.                                    Accord

United   States      v.     Cates,       613 F.3d 856,    858    (8th   Cir.      2010)

(“Witness credibility is quintessentially a judgment call and

virtually    unassailable           on       appeal”       (internal       quotation        marks

omitted)).

            A Grade A supervised release violation results from

“conduct     constituting          a      federal,         state,    or      local     offense

punishable     by     a     term        of     imprisonment         exceeding        one    year

                                                3
that . . . is a crime of violence.”                      U.S. Sentencing Guidelines

Manual    (“USSG”)    § 7B1.1(a)(1)(i),                p.s.    (2006).           A    “crime     of

violence” for purposes of § 7B1.1(a)(1)(i), p.s. includes any

state    or    federal    crime        that       “has    as    an     element         the    use,

attempted use, or threatened use of physical force against the

person of another” or “is burglary of a dwelling, arson, or

extortion,     involves     use       of    explosives,         or    otherwise         involves

conduct     that    presents      a    serious         potential       risk      of     physical

injury to another,” that is punishable by more than a year in

prison.     USSG §§ 4B1.2(a), 7B1.1, p.s., cmt. n.2.

              We agree with the district court’s conclusion that the

video-recordings         reflect,          at    minimum,       that    Hill          aided     and

abetted Williams’ assault with a deadly weapon with the intent

to   kill     and   causing     serious           injury.        Such       an       assault     is

classified as a Class C felony under North Carolina law.                                        See

N.C. Gen. Stat. § 14-32(a) (2011).                     Pursuant to North Carolina’s

Structured      Sentencing      Act,            the   lowest     possible            sentence     a

defendant convicted of this offense could receive is forty-four

months’     imprisonment.         See       N.C.      Gen.     Stat.    §    15A-1340.17(c)

(2011).        We   therefore         readily         affirm    the     district         court’s

finding that Hill committed a Grade A violation.                                     Finally, we

note that the State of North Carolina’s decision to dismiss its

charges     against    Hill    does         not       affect    this     analysis.              See

Stephenson, 928 F.2d at 732; USSG § 7B1.1, p.s., cmt. n.1.

                                                 4
            Although       Hill    does      not        assign    any     error    to    or

otherwise challenge the twenty-four-month sentence he received,

because    this   case   is    before      us     pursuant       to    Anders,    we    have

reviewed the sentence and conclude that it is procedurally and

substantively reasonable.             The sentence is within the prescribed

sentencing range and is not plainly unreasonable.                          Accordingly,

we affirm Hill’s sentence.              United States v. Crudup, 461 F.3d
433, 438–40 (4th Cir. 2006).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We   therefore       affirm     the     district         court’s    judgment.

This court requires that counsel inform Hill, in writing, of his

right to petition the Supreme Court of the United States for

further review.      If Hill requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this    court       at    that    time     for    leave   to

withdraw from representation.                Counsel’s motion must state that

a   copy   thereof   was      served    on       Hill.     We    dispense       with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                                  AFFIRMED



                                             5